Appeal from an order of the Family Court of Tioga County (Siedlecki, J.), entered May 2,1983, which adjudicated respondent to be the father of petitioner’s child. H Petitioner’s last menstrual period before the child’s birth on August 6, 1982 occurred in late October or early November of 1981. She testified that she continued thereafter to have sexual relations only with respondent, with whom she had an ongoing sexual relationship commencing August 31, 1981. Respondent admitted spending time alone with petitioner after September, 1981, and that he wrote and telephoned her. Not only did this activity continue after petitioner informed him that she was pregnant, but respondent never denied to her that the child was his. Also, several of petitioner’s witnesses testified to an unconcealed intimate relationship between petitioner and respondent, and the latter offers no testimony of access by *940others during the critical period of possible conception. These factors and the record as a whole convincingly suggest the conclusion reached by Family Court that respondent and no one else is the father of petitioner’s child (see Matter of Janine MM. v Mark NN., 85 AD2d 852). f Essentially, this case presents nothing more than a credibility issue and, since Family Court had the advantage of seeing and hearing the witnesses first hand, we are reluctant to reverse that court’s findings in this regard (Matter ofKimiecik v Daryl E., 92 AD2d 1063). This is so even if we were to accept respondent’s contention that his credibility was improperly assessed by Family Court when it incorrectly found that respondent had denied ever having intercourse with petitioner. This finding was neither the sole nor primary basis for the court’s determination of credibility and, as already noted, there is ample other evidence in the record to support Family Court’s ultimate finding, f Order affirmed, with costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.